UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6824



CLIFTON MILES SUTTON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-01-867-AM)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton Miles Sutton, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Miles Sutton seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and the district court’s

opinion and conclude on the reasoning of the district court that

Sutton has not made a substantial showing of the denial of a

constitutional right.   See Sutton v. Angelone, No. CA-01-867-AM

(E.D. Va. Apr. 30, 2002).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2